—In a matrimonial action in which the parties were divorced by judgment entered June 6, 1978, the defendant husband appeals, (1) from an order of the Supreme Court, Nassau County (Kelly, J.), dated December 20, 1984, which granted the plaintiff wife’s motion for an award of counsel fees, (2) as limited by his brief, from so much of an *610order dated December 20, 1984, as amended by an order entered January 31, 1985, as directed the deduction of $32.73 per week from his salary for alimony and arrears. (We deem the notice of appeal from the decision dated December 13, 1984 as a premature notice of appeal from the orders.)
Ordered that the order dated December 20, 1984, which granted the plaintiff wife’s motion for an award of counsel fees, is reversed, and the order dated December 20, 1984, as amended by the order entered January 31, 1985, is reversed insofar as appealed from without costs or disbursements, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings consistent herewith.
Special Term should have granted the defendant a hearing on the issue of vacatur of the alimony award since the requisite showing was made of a possible change in circumstances concerning the parties’ financial situations (see, Levinson v Levinson, 97 AD2d 458; see also, Dash v Dash, 100 AD2d 530).
In addition, the plaintiff failed to comply with 22 NYCRR former 699.11 (now 202.16) with respect to the official form required to be filed on an application for counsel fees (see, Steinman v Steinman, 87 AD2d 649; Lewin v Lewin, 91 AD2d 649). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.